Exhibit 10.4

Execution Version

PARI PASSU INTERCREDITOR AGREEMENT

PARI PASSU INTERCREDITOR AGREEMENT dated as of March 31, 2014, (this
“Agreement”), among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), the other GRANTORS party hereto, JPMORGAN CHASE BANK, N.A., as
administrative agent with respect to the Revolving Credit Facility (together
with its successors and assigns, in such capacity, the “Revolving Agent”) and as
collateral agent for the Revolving Secured Parties (together with its successors
and assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Term Loan Facility
(together with its successors and assigns, in such capacity, the “Term Loan
Agent”) and as collateral agent for the Term Loan Secured Parties (together with
its successors and assigns, in such capacity, the “Term Loan Collateral Agent”),
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely in
its capacity as Trustee under the Notes Indenture (together with its successors
and assigns, in such capacity, the “Notes Trustee”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as collateral agent for the Notes Secured Parties (together
with its successors and assigns, in such capacity, the “Notes Collateral
Agent”), and each ADDITIONAL AGENT from time to time party hereto as collateral
agent for any First Lien Obligations of any other Class.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Additional Agent” has the meaning ascribed to the term in Article VIII.

“Additional First Lien Obligations” means all obligations of the Borrower and
the other Grantors that shall have been designated as such pursuant to Article
VIII.

“Additional First Lien Obligations Documents” means the indentures or other
agreements under which Additional First Lien Obligations of any Series are
issued or incurred and all other instruments, agreements and other documents
evidencing or governing Additional First Lien Obligations of such Series or
providing any guarantee, Lien or other right in respect thereof, in each case,
as amended in accordance with the terms of this Agreement and the Secured Credit
Documents.

“Additional Pari Passu Lien Obligations” means indebtedness and related
obligations (other than Priority Payment Lien Obligations) permitted under the
Notes Indenture and under the First Lien Credit Agreement to be incurred and to
be secured on a pari passu basis with the Liens securing the Pari Passu Lien
Obligations.



--------------------------------------------------------------------------------

“Additional Priority Payment Lien Obligations” means indebtedness and related
obligations permitted under the Notes Indenture and under the First Lien Credit
Agreement to be incurred and to be secured on a pari passu basis with the Liens
securing, and also to be entitled to the same payment priority as, the Priority
Payment Lien Obligations.

“Additional Secured Parties” means the holders of any Additional First Lien
Obligations.

“Affiliate” means, of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agents” means the collective reference to the Revolving Agent, the Term Loan
Agent, the Notes Trustee, the Additional Agents and the Collateral Agents.

“Agreement” has the meaning ascribed to such term in the preamble.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, any vice
president, treasurer, general counsel or another executive officer of such
Person.

“Bailee Collateral Agent” has the meaning ascribed to such term in
Section 4.01(a).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning ascribed to such term in the preamble.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Cash Management Obligations” means, “Other Obligations” in respect of any
“Secured Cash Management Services Agreement” under and as defined in the
Security Documents in respect of the Priority Payment Lien Obligations.

“Class” means, when used in reference to (a) any First Lien Obligations, whether
such First Lien Obligations constitute Revolving Credit Obligations, Priority
Payment Lien Obligations, Term Loan Obligations, Pari Passu Lien Obligations,
Notes Obligations or Additional First Lien Obligations of any Series, (b) any
Collateral Agent, whether such Collateral Agent is the Revolving Collateral
Agent, the Term Loan Collateral Agent, the Notes Collateral Agent or the
Additional Agent with respect to the Additional First Lien Obligations of any
Series, (c) any Bailee Collateral Agent, whether such Bailee Collateral Agent is
the Revolving Collateral Agent, the Term Loan Collateral Agent, the Notes
Collateral Agent or the

 

2



--------------------------------------------------------------------------------

Additional Agent with respect to the Additional First Lien Obligations of any
Series, (d) any Secured Parties, whether such Secured Parties are the Revolving
Secured Parties, the Term Loan Secured Parties, the Notes Secured Parties or the
holders of the Additional First Lien Obligations of any Series, (e) any Secured
Credit Documents, whether such Secured Credit Documents are the Revolving Credit
Documents, the Term Credit Documents, the Notes Documents or the Additional
First Lien Obligations Documents with respect to Additional First Lien
Obligations of any Series, and (f) any Security Documents, whether such Security
Documents are part of the Revolving Credit Documents, the Term Credit Documents,
the Notes Documents or the Additional First Lien Obligations Documents with
respect to Additional First Lien Obligations of any Series.

“Collateral” means all assets, whether now owned or hereafter acquired by the
Borrower or any other Grantor, on which a Lien is granted or purported to be
granted to any Secured Party as security for any First Lien Obligation.

“Collateral Agents” means the Revolver Collateral Agent, the Term Loan
Collateral Agent, the Notes Collateral Agent and each Additional Agent.

“Controlled Shared Collateral” has the meaning ascribed to such term in
Section 4.01(a).

“Controlling Pari Passu Agent” has the meaning ascribed to such term in
Section 3.01.

“Discharge of Priority Payment Lien Obligations” means, subject to any
reinstatement of Priority Payment Lien Obligations in accordance with this
Agreement (a) payment in full in cash of the principal of and interest
(including Post-Petition Interest) and premium, if any, that is due and payable
on all Priority Payment Lien Obligations and termination of all commitments of
the Secured Parties in respect of the Priority Payment Lien Obligations to lend
or otherwise extend credit under the Revolving Credit Documents, (b) payment in
full in cash of all other Priority Payment Lien Obligations (including letter of
credit reimbursement obligations) that are due and payable or otherwise accrued
and owing at or prior to the time such principal, interest, and premium are paid
(other than Cash Management Obligations and Hedging Obligations so long as
arrangements satisfactory to the counterparties thereto have been made), and
(c) termination or cash collateralization (in an amount and manner, and on
terms, reasonably satisfactory to the applicable issuing lender thereof) of all
letters of credit issued under the Revolving Credit Documents.

“Enforcement Action” means, with respect to the Priority Payment Lien
Obligations or the Pari Passu Lien Obligations, the exercise of any rights and
remedies with respect to any Shared Collateral securing such First Lien
Obligations or the commencement or prosecution of enforcement of any of the
rights and remedies as a secured creditor under the applicable Secured Credit
Documents, or applicable law, including, without limitation, (a) the exercise of
any rights of set-off or recoupment and (b) rights to credit bid debt, and the
exercise of any rights or remedies of a secured creditor under the Uniform
Commercial Code of any applicable jurisdiction or under the Bankruptcy Code and
(c) the commencement of any judicial or nonjudicial foreclosure proceedings with
respect to, attempting any action to take possession of, any Shared Collateral,
or exercising any right, remedy or power with respect to, or otherwise taking
any action to enforce their rights or interests in or realize upon the Shared
Collateral.

 

3



--------------------------------------------------------------------------------

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

“Exercising Agent” has the meaning ascribed to such term in Section 2.03.

“First Lien Credit Agreement” means the First Lien Credit Agreement dated as of
March 31, 2014, by and among the Borrower, the lenders party thereto in their
capacities as lenders thereunder and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and one or more other financing
arrangements (including, any guarantee agreements and security documents), in
each case, as amended in accordance with the terms of this Agreement and the
Secured Credit Documents, including any agreement extending the maturity of,
Refinancing, replacing, consolidating or otherwise restructuring all or any
portion of the First Lien Obligations under any such agreement or any successor
or replacement agreement and whether by the same or any other agent, lender or
group of lenders and whether or not increasing the amount of indebtedness that
may be incurred thereunder; provided that the collateral agent for any such
other financing arrangement or agreement becomes a party hereto by executing and
delivering a Collateral Agent Joinder Agreement.

“First Lien Obligations” means (a) the Priority Payment Lien Obligations,
(b) the Pari Passu Lien Obligations, and (c) the Additional First Lien
Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit B, appropriately completed.

“Grantors” means (a) the Borrower, (b) each subsidiary of the Borrower and
(c) any other Person in which the Borrower or any of its subsidiaries holds an
ownership interest, in the case of each of the foregoing clauses (a) through
(c), that is, at any time of determination, a party to any Security Document.

“Guarantee and Collateral Agreement” means the First Lien Guarantee and
Collateral Agreement dated as of March 31, 2014, by and among the Borrower, the
other Grantors parties thereto from time to time and JPMorgan Chase Bank, N.A.,
as collateral agent.

“Hedging Obligations” means, “Other Obligations” in respect of any “Secured
Hedging Agreement” under and as defined in the Security Documents in respect of
the Priority Payment Lien Obligations.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to the Borrower or any other
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or any other
Grantor or with respect to a material portion of its assets, (c) any
liquidation, dissolution, reorganization or winding up of the Borrower or any
other Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of the Borrower or any other
Grantor.

 

4



--------------------------------------------------------------------------------

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Exhibit A, appropriately completed.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Notes” has the meaning ascribed to such term in the definition of “Notes
Indenture.”

“Notes Collateral Agent” has the meaning ascribed to such term in the preamble.

“Notes Documents” means the Notes Indenture, the Notes Security Documents and
each of the other agreements, documents and instruments providing for or
evidencing any other Notes Obligations and any other document or instrument
executed or delivered at any time in connection with any Notes Obligations, to
the extent such are effective at the relevant time.

“Notes Indenture” means that certain Indenture, dated as of March 31, 2014,
among the Borrower, the other Grantors party thereto, as guarantors, the Notes
Trustee and the Notes Collateral Agent, governing the Borrower’s 9.5% Notes due
2022 (the “Notes”) as amended in accordance with the terms of this Agreement and
the Secured Credit Documents.

“Notes Obligations” means all “Obligations” as defined in the Notes Security
Documents.

“Notes Secured Parties” means the Notes Trustee, the Notes Collateral Agent and
the holders of the Notes Obligations.

“Notes Security Documents” has the meaning ascribed to the term “Security
Documents” in the Notes Indenture, in each case, as amended in accordance with
the terms of this Agreement and the Secured Credit Documents.

“Notes Trustee” has the meaning ascribed to such term in the preamble.

“Pari Passu Lien Obligations” means, collectively. the Term Loan Obligations,
the Notes Obligations, and any other Additional Pari Passu Lien Obligations.

“Pari Passu Secured Parties” means, collectively, the Term Loan Agent, the Term
Loan Collateral Agent, the Notes Trustee, the Notes Collateral Agent and each
other holder of a Pari Passu Lien Obligation.

“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.

 

5



--------------------------------------------------------------------------------

“Post-Petition Interest” means in respect of any indebtedness (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), on or after the commencement of an Insolvency Proceeding in
accordance with the rate specified in the applicable agreement with respect to
such indebtedness, whether or not the claim for such interest is allowed or
allowable as a claim in such Insolvency Proceeding, and (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the secured parties in respect of such indebtedness on or after the
commencement of an Insolvency Proceeding, whether or not the claim for fees and
expenses is allowed or allowable under Section 502 or 506(b) of the Bankruptcy
Code or any other provision of the Bankruptcy Code or any similar federal, state
or foreign law for the relief of debtors as a claim in such Insolvency
Proceeding.

“Priority Payment Lien Obligations” means, collectively, “Obligations” as
defined in the Revolving Credit Security Documents (including the Cash
Management Obligations and Hedging Obligations) and any other Additional
Priority Payment Lien Obligations.

“Priority Payment Secured Parties” means, collectively, the Revolving Agent, the
Revolving Collateral Agent, and each other holder of a Priority Payment Lien
Obligation.

“Proceeds” has the meaning ascribed to such term in Section 2.01(b).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, discharge, purchase, redeem, defease or retire
(including pursuant to a satisfaction and discharge mechanism), or to issue
other indebtedness in exchange or replacement for or to consolidate, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

“Related Secured Credit Documents” means, with respect to the Agent or Secured
Parties of any Class, the Secured Credit Documents of such Class.

“Related Secured Parties” means, with respect to the Agent of any Class, the
Secured Parties of such Class.

“Revolving Agent” has the meaning ascribed to such term in the preamble.

“Revolving Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Revolving Credit Documents” means any documents governing Priority Payment Lien
Obligations, as such documents may be amended, restated or supplemented from
time to time.

“Revolving Credit Facility” means the Revolving Facility under, and as defined
in, the First Lien Credit Agreement, including any guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements,
amendments and restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder (whether or not with the original administrative agent,
holders, lenders, investors, underwriters,

 

6



--------------------------------------------------------------------------------

agents or other parties), including any such replacement, refunding or
refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof.

“Revolving Credit Obligations” means “Obligations” as defined in the Revolving
Credit Security Documents, solely in respect of the Revolving Credit Facility.

“Revolving Credit Security Documents” has the meaning ascribed to the term
“Security Documents” in the First Lien Credit Agreement and as amended in
accordance with the terms of this Agreement and the Secured Credit Documents.

“Revolving Secured Parties” means the Revolving Agent, the Revolving Collateral
Agent and the other holders of Priority Payment Lien Obligations.

“Secured Credit Documents” means, collectively, (a) the Revolving Credit
Documents, (b) the Pari Passu Credit Documents, (c) the Notes Documents and
(c) the Additional First Lien Obligations Documents.

“Secured Parties” means (a) the Revolving Secured Parties, (b) the Term Loan
Secured Parties, (c) the Notes Secured Parties and (d) the Additional Secured
Parties.

“Security Documents” means (a) the Guarantee and Collateral Agreement and the
other Security Documents (as defined in the First Lien Credit Agreement),
(b) each of the Notes Security Documents entered into in favor of the Notes
Collateral Agent for the purpose of securing the Notes Obligations and (c) any
other agreement entered into in favor of the Collateral Agent of any other Class
for the purpose of securing the First Lien Obligations of such Class.

“Series” means, when used in reference to Additional First Lien Obligations such
Additional First Lien Obligations as shall have been issued or incurred pursuant
to the same indentures or other agreements and with respect to which the same
Person acts as the Additional Agent.

“Shared Collateral” means all assets, whether now owned or hereafter acquired by
the Borrower or any Grantor, subject to a Lien securing any First Lien
Obligation.

“Standstill Period” has the meaning ascribed to such term in Section 3.01(b).

“Term Loan Agent” has the meaning assigned to such term in the preamble.

“Term Loan Collateral Agent” has the meaning assigned to such term in the
preamble.

“Term Loan Credit Documents” means any document governing the Term Loan
Obligations, as such documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Term Loan Facility” means the Term Loan Facility under, and as defined in, the
First Lien Credit Agreement, dated as of March 31, 2014, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings or refinancings

 

7



--------------------------------------------------------------------------------

thereof and any indentures or credit facilities or commercial paper facilities
that replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder (whether or not with the original
administrative agent, holders, lenders, investors, underwriters, agents or other
parties), including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof.

“Term Loan Obligations” shall have the meaning ascribed to such term in the
First Lien Credit Agreement and the Notes Indenture (as the same is in effect of
the date hereof).

“Term Loan Secured Parties” means the Term Loan Agent, the Term Loan Collateral
Agent and the holders of the Term Loan Obligations.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as amended, amended and restated, supplemented, restated, waived or
otherwise modified from time to time in accordance with the terms of this
Agreement, if applicable, (b) any reference herein to any Person shall be
construed, unless otherwise set forth herein, to include such Person’s
successors and assigns, (c) the words “herein”, “hereof and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections and Exhibits shall be construed to refer to
Articles, and Sections of, and Exhibits to, this Agreement.

SECTION 1.03 Concerning the Agents.

(a) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Revolving Agent or the Revolving
Collateral Agent, as applicable, whether on behalf of itself or any of its
Related Secured Parties, is made in reliance on the authority granted to the
Revolving Agent or the Revolving Collateral Agent, as applicable, pursuant to
the authorization thereof under the Revolving Credit Facility and the Related
Secured Credit Documents. It is understood and agreed that neither the Revolving
Agent nor the Revolving Collateral Agent shall be responsible for or have any
duty to ascertain or inquire into whether any of its Related Secured Parties is
in compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Revolving
Agent or the Revolving Collateral Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

(b) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by either the Term Loan Agent or the Term Loan
Collateral

 

8



--------------------------------------------------------------------------------

Agent, as applicable, whether on behalf of itself or any of its Related Secured
Parties, is made in reliance on the authority granted to the Term Loan Agent or
the Term Loan Collateral Agent, as applicable, pursuant to the authorization
thereof under the Term Loan Facility and the Related Secured Credit Documents.
It is understood and agreed that neither the Term Loan Agent nor Term Loan
Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into whether any of its Related Secured Parties is in compliance with
the terms of this Agreement, and no party hereto or any other Secured Party
shall have any right of action whatsoever against the Term Loan Agent or the
Term Loan Collateral Agent for any failure of any of its Related Secured Parties
to comply with the terms hereof or for any of its Related Secured Parties taking
any action contrary to the terms hereof.

(c) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by either the Notes Trustee or the Notes
Collateral Agent, as applicable, whether on behalf of itself or any of its
Related Secured Parties, is made in reliance on the authority granted to the
Notes Trustee or the Notes Collateral Agent, as applicable, pursuant to the
authorization thereof under the Notes Indenture and the Related Secured Credit
Documents. It is understood and agreed that neither the Notes Trustee nor the
Notes Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into whether any of its Related Secured Parties is in compliance with
the terms of this Agreement, and no party hereto or any other Secured Party
shall have any right of action whatsoever against the Collateral Agent or the
Notes Trustee for any failure of any of its Related Secured Parties to comply
with the terms hereof or for any of its Related Secured Parties taking any
action contrary to the terms hereof.

(d) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by any Additional Agent, whether on behalf of
itself or any of its Related Secured Parties, is made in reliance on the
authority granted to such Additional Agent pursuant to the authorization thereof
under the Additional First Lien Obligations Documents relating to such Class of
First Lien Obligations and the Related Secured Credit Documents. It is
understood and agreed that no Additional Agent shall be responsible for or have
any duty to ascertain or inquire into whether any of its Related Secured Parties
is in compliance with the terms of this Agreement, and no party hereto or any
other Secured Party shall have any right of action whatsoever against the
Additional Agent for any failure of any of its Related Secured Parties to comply
with the terms hereof or for any of its Related Secured Parties taking any
action contrary to the terms hereof.

ARTICLE II

Lien Priorities; Proceeds

SECTION 2.01. Relative Priorities.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Lien on any Shared Collateral securing any First Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever, each Agent, for itself and on behalf of its
Related Secured Parties, agrees that valid and perfected

 

9



--------------------------------------------------------------------------------

Liens on any Shared Collateral securing First Lien Obligations of any Class
shall be of equal priority; provided that the Priority Payment Lien Obligations
will have priority as set forth below to the Proceeds of or other payments or
distributions on Shared Collateral (whether upon a foreclosure after the
occurrence of an Event of Default or in an Insolvency Proceeding, including all
adequate protection payments made in any Insolvency Proceeding in respect of any
sale of the Shared Collateral) and will be repaid in full prior to the repayment
of any Pari Passu Lien Obligations.

(b) Each Agent, for itself and on behalf of its Related Secured Parties, agrees
that, notwithstanding (x) any provision of any Secured Credit Document to the
contrary and (y) the date, time, method, manner or order of grant, attachment or
perfection of any Lien on any Shared Collateral securing any First Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever if (i) an Event of Default shall have occurred
and is continuing and any Secured Party is taking any action to enforce rights
or exercise remedies in respect of any Shared Collateral (including any such
action referred to in Section 3.01), (ii) any distribution, payment, compromise
or settlement of any kind (under a confirmed plan of reorganization or
otherwise) is made in respect of any Shared Collateral in any Insolvency
Proceeding of the Borrower or any other Grantor or (iii) any Secured Party
receives any payment with respect to any Shared Collateral, then, in the case of
each of the foregoing clauses (i), (ii) and (iii), such cash and non-cash
payments, distributions or the proceeds of any such sale, collection or other
liquidation, or payments in respect, of any Shared Collateral obtained or
received by any such Secured Party (all such cash or non-cash proceeds,
distributions and payments being collectively referred to as “Proceeds”), shall
be applied as follows:

(i) FIRST, ratably to the payment of all fees, costs and expenses owing to the
Revolving Collateral Agent, the Revolving Agent and any other agent or
collateral agent in respect of the Priority Payment Lien Obligations pursuant to
the terms of the Revolving Credit Facility or any document related to the
Priority Payment Lien Obligations, including in respect of any such enforcement
of rights or exercise of remedies;

(ii) SECOND, to the payment in full of any Priority Payment Lien Obligations
(including, for the avoidance of doubt, an amount equal to any Post-Petition
Interest) secured by a valid and perfected lien on such Shared Collateral at the
time due and payable (the amounts so applied to be distributed, as among the
Revolving Credit Facilty and any Classes of Additional Priority Payment Lien
Obligations, ratably in accordance with the amounts of the Revolving Credit
Obligations and Additional Priority Payment Lien Obligations of each such Class
on the date of such application until the Discharge of the Priority Payment Lien
Obligations);

(iii) THIRD, ratably to the payment of all fees, costs and expenses owing to the
Term Loan Collateral Agent, the Term Loan Agent, the Notes Collateral Agent, the
Notes Trustee and any other Collateral Agent in respect of the Pari Passu Lien
Obligations pursuant to the terms of any document related to the Pari Passu Lien
Obligations, including in respect of any such enforcement of rights or exercise
of remedies;

 

10



--------------------------------------------------------------------------------

(iv) FOURTH, to the payment in full of the Pari Passu Lien Obligations
(including, for the avoidance of doubt, an amount equal to any Post-Petition
Interest) secured by a valid and perfected lien on such Shared Collateral at the
time due and payable (the amounts so applied to be distributed, as among the
Pari Passu Credit Facility, the Notes and any classes of Additional Pari Passu
Lien Obligations, ratably in accordance with the amounts of the Term Loan
Facility, the Notes Obligations and Additional Pari Passu Lien Obligations of
each such Class on the date of such application; and

(v) FIFTH, after payment in full of all the First Lien Obligations, to the
holders of any junior Liens on the Shared Collateral and thereafter to the
Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

(c) The parties to this Agreement (including the Borrower and the Grantors)
shall irrevocably agree that this Agreement (including the provisions described
in Section 2.01(b)) constitutes a “subordination agreement” within the meaning
of both New York law, Section 510(a) of the Bankruptcy Code and any other
applicable law, and that the terms hereof will survive, and will continue in
full force and effect and be binding upon each of the parties hereto, in any
Insolvency Proceeding.

To further effectuate the intent, understanding, and agreement of the Secured
Parties with respect to the Priority Payment Lien Obligations, on the one hand,
and the Secured Parties with respect to the Pari Passu Lien Obligations, on the
other hand, (x) if it is held (in the context of a confirmed plan of
reorganization or otherwise) that the claims against the Borrower or any Grantor
in respect of the Priority Payment Lien Obligations and the Pari Passu Lien
Obligations against the Shared Collateral constitute only one secured claim
(rather than separate classes of claims), then the Secured Parties in respect of
the Priority Payment Lien Obligations and the Secured Parties in respect of the
Pari Passu Lien Obligations, expressly acknowledge and agree that all
distributions, payments, compromises, or settlements of any kind (under a
confirmed plan of reorganization or otherwise) made in respect of any Shared
Collateral in any Insolvency Proceeding, after an Event of Default or otherwise
shall be deemed for all purposes with respect to this Agreement and such
Insolvency Proceeding to have been made as if there were separate classes of
senior and junior secured claims against the Borrower in respect of the Shared
Collateral, with the effect being that the Secured Parties in respect of the
Priority Payment Lien Obligations shall be entitled to and shall receive from
the Shared Collateral, in addition to amounts distributed to them in respect of
principal, pre-petition interest, and other claims, Post-Petition Interest on
the Priority Payment Lien Obligations before any distribution is or may be made
in respect of the claims secured by the Shared Collateral, or the Liens thereon,
securing the Pari Passu Lien Obligations, and (y) each Secured Party in respect
of the Pari Passu Lien Obligations (whether directly or through its Agent),
further expressly acknowledges and agrees to either turn over to, or direct the
Borrower and the Grantors to pay directly to, the Revolving Collateral Agent,
for payment to the holders of the Priority Payment Lien Obligations, all amounts
otherwise received or receivable by them from the Shared Collateral or in
respect of the Liens thereon securing the Pari Passu Lien Obligations to the
extent needed to effectuate the intent of this provision to ensure that the
Priority Payment Lien Obligations (including, for the avoidance of doubt, those
related to Post-Petition Interest) are paid in full and the Discharge of

 

11



--------------------------------------------------------------------------------

the Priority Payment Lien Obligations shall have occurred, even if such turnover
of amounts has the effect of reducing the amount of the recovery and/or claims
of the Secured Parties in respect of the Pari Passu Lien Obligations.

SECTION 2.02. Payment Over. Each Secured Party (whether directly or through its
applicable Agent), agrees that if such Secured Party shall at any time obtain
possession of any Shared Collateral or receive any Proceeds (other than as a
result of any application of Proceeds pursuant to Section 2.01(b)), (i) the
applicable Agent shall promptly inform each other Agent thereof, (ii) such
Secured Party shall hold such Shared Collateral or Proceeds in trust for the
benefit of the Secured Parties of the Class entitled thereto pursuant to
Section 2.01(b) and, with respect to any Shared Collateral constituting
Controlled Shared Collateral, the applicable Collateral Agent shall comply with
the provisions of Section 4.01 and (iii) in the case of any such Proceeds, such
Proceeds shall be applied in accordance with Section 2.01(b) as promptly as
practicable.

SECTION 2.03. Determinations with Respect to Amounts of Obligations and Liens.
Whenever an Agent (any such Agent, the “Exercising Agent”) shall be required, in
connection with the exercise of its rights or the performance of its obligations
hereunder, to determine the existence or amount of any First Lien Obligations of
any other Class, or the Shared Collateral subject to any Lien securing the First
Lien Obligations of any other Class (and whether such Lien constitutes a valid
and perfected Lien), it may request that such information be furnished to it in
writing by the the other Agents and shall be entitled to make such determination
on the basis of the information so furnished; provided that if, notwithstanding
such request the other Agents shall fail or refuse reasonably promptly to
provide the requested information, the Exercising Agent shall be entitled to
conclusively rely upon a certificate of an Authorized Officer of the Borrower in
respect of such existence or amount. Each Agent may rely conclusively, and shall
be fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Borrower or
any other Grantor, any other Secured Party or any other Person as a result of
such determination or any action taken or not taken pursuant thereto.

ARTICLE III

Rights and Remedies; Matters Relating to Shared Collateral

SECTION 3.01. Exercise of Rights and Remedies. At any time prior to the
Discharge of Priority Payment Lien Obligations and whether or not an Insolvency
Proceeding has commenced by or against the Borrower or any Grantor that owns
Shared Collateral, (A) the Revolving Collateral Agent and any Additional Agent
on behalf of any Additional Priority Payment Lien Obligations shall have the
exclusive right to exercise any right or remedy with respect to any Shared
Collateral and will also have the exclusive right to determine the time and
method and place for exercising such right or remedy or conducting any
proceeding with respect thereto and (B) none of the Secured Parties with respect
to the Pari Passu Lien Obligations may commence or maintain any Enforcement
Action with respect to the Shared Collateral; provided, however, that (i) the
Collateral Agent of the Pari Passu Lien Obligations with the largest outstanding
aggregate principal amount at such time (the “Controlling Pari Passu Agent”) may
commence an Enforcement Action after the passage of at least 120 days after the
earlier of (x)

 

12



--------------------------------------------------------------------------------

the date on which the Controlling Pari Passu Agent declared the existence of an
Event of Default and demanded the repayment of all the principal amount of such
Pari Passu Lien Obligations and (y) the date on which the Revolving Collateral
Agent received notice from the Controlling Pari Passu Agent of such declaration
of an Event of Default (the “Revolver Standstill Period”) and (ii) the
Collateral Agent of the Pari Passu Lien Obligations with the second largest
outstanding aggregate principal amount at such time (the “Non-Controlling Pari
Passu Agent”) may commence an Enforcement Action after the passage of at least
150 days after the earlier of (x) the date on which the Non-Controlling Pari
Passu Agent declared the existence of an Event of Default and demanded the
repayment of all the principal amount of such Pari Passu Lien Obligations and
(y) the date on which the Revolving Collateral Agent and the Controlling Pari
Passu Agent received notice from the Non-Controlling Pari Passu Agent of such
declaration of an Event of Default; provided, further, however, notwithstanding
the expiration of the Revolver Standstill Period, if the Revolving Collateral
Agent or any other Collateral Agent on behalf of any Additional Priority Payment
Lien Obligations commences an Enforcement Action, neither the Controlling Pari
Passu Agent, the Non-Controlling Pari Passu Agent or any other Collateral Agent
of any Pari Passu Lien Obligations shall commence or continue an Enforcement
Action. The Revolving Agent, the Revolving Collateral Agent and any other
Collateral Agent behalf of any Additional Priority Payment Lien Obligations are
under no obligation to consult with any Collateral Agent on behalf of any Pari
Passu Lien Obligations in connection with an Enforcement Action with respect to
the Shared Collateral. Notwithstanding the foregoing, (a) the Secured Parties
shall remain subject to, and bound by, all covenants or agreements made in this
Agreement, and (b) each Agent will agree, on behalf of itself and its related
secured parties, that such Agent and its Related Secured Parties shall cooperate
in a commercially reasonable manner with each other agent or trustee and its
related secured parties in any enforcement of rights or any exercise of remedies
with respect to any Shared Collateral.

SECTION 3.02. Prohibition on Contesting Liens. Each Agent, on behalf of itself
and its Related Secured Parties, agrees not to contest or support any Person in
contesting, in any proceeding (including any Insolvency Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any other Agent or any of its Related Secured Parties in all or
any part of the Shared Collateral; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any Agent or any of its Related
Secured Parties to enforce this Agreement.

SECTION 3.03. Prohibition on Challenging this Agreement. Each Agent, on behalf
of itself and its Related Secured Parties, agrees that they will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Agent or any of its Related Secured Parties to enforce this Agreement.

SECTION 3.04. Release of Liens. The parties hereto agree and acknowledge that
the release of Liens on any Shared Collateral securing First Lien Obligations of
any Class, whether in connection with a sale, transfer or other disposition of
such Shared Collateral or otherwise, shall be governed by and subject to the
Secured Credit Documents of such Class, and that nothing in this Agreement shall
be deemed to amend or affect the terms of the Secured Credit Documents of such
Class with respect thereto.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

Collateral

SECTION 4.01. Bailment for Perfection of Security Interests.

(a) Each Collateral Agent agrees that if it shall at any time hold a Lien on any
Shared Collateral that can be perfected by the possession or control of such
Shared Collateral or of any deposit, securities or other account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of such Collateral Agent, or of
agents or bailees of such Collateral Agent (such Shared Collateral being
referred to herein as the “Controlled Shared Collateral”), such Collateral Agent
shall, solely for the purpose of perfecting the Liens of any other Collateral
Agent granted on such Shared Collateral under its Related Secured Credit
Documents and subject to the terms and conditions of this Article, also hold
such Controlled Shared Collateral as gratuitous bailee and sub-agent for each
such other Collateral Agent (any Collateral Agent that shall be holding any
Controlled Shared Collateral as gratuitous bailee and sub-agent being referred
to herein as the “Bailee Collateral Agent”). In furtherance of the foregoing,
each Collateral Agent appoints each Bailee Collateral Agent (and each Bailee
Collateral Agent accepts such appointment) as such Collateral Agent’s gratuitous
bailee and sub-agent hereunder with respect to any Controlled Shared Collateral
that such Bailee Collateral Agent possesses or controls at any time solely for
the purpose of perfecting a Lien on such Controlled Shared Collateral. It is
further understood and agreed that as of the date hereof and until the Discharge
of the Priority Payment Lien Obligations, the Revolving Collateral Agent shall
be the Bailee Collateral Agent and be granted possession of all possessory
Controlled Shared Collateral and, thereafter, the Controlling Pari Passu Agent.

(b) In furtherance of the foregoing, each Grantor hereby grants a security
interest in the Controlled Shared Collateral to each Collateral Agent that
possesses or controls Controlled Shared Collateral as permitted in
Section 4.01(a) for the benefit of the Secured Parties under any other Class of
First Lien Obligations which have been granted a Lien on the Controlled Shared
Collateral possessed or controlled by such Collateral Agent.

(c) Subject to Section 4.01(a), for purposes of this Section, the Bailee
Collateral Agent shall be entitled to deal with the applicable Controlled Shared
Collateral in accordance with the terms of its Related Secured Credit Documents
as if the Liens thereon of the Collateral Agent or Secured Parties of any other
Class (and the agreements set forth in paragraph (a) of this Section) did not
exist; provided that any Proceeds arising from any such Controlled Shared
Collateral shall be subject to Article II. The obligations and responsibilities
of any Bailee Collateral Agent to any other Collateral Agent or any of its
Related Secured Parties under this Article shall be limited solely to holding or
controlling the applicable Controlled Shared Collateral as gratuitous bailee and
sub-agent in accordance with this Article. Without limiting the foregoing,
(i) no Bailee Collateral Agent shall have any obligation or responsibility to
ensure that any Controlled Shared Collateral is genuine or owned by any of the
Grantors, (ii) no Bailee Collateral Agent shall, by reason of this Agreement,
any other Security Document or any other document, have a fiduciary relationship
or other implied duties in respect of any other Collateral Agent or any other
Secured Party and (iii) without affecting the agreement of any Bailee Collateral
Agent to act as a gratuitous bailee and sub-agent solely for the purpose set
forth in

 

14



--------------------------------------------------------------------------------

paragraph (a) of this Section or the right of any other Collateral Agent to
enforce the rights and exercise the remedies (in each case other than through
such Bailee Collateral Agent) as set forth in Section 3.01 each Collateral Agent
agrees that such Collateral Agent shall not issue any instructions to any Bailee
Collateral Agent, in its capacity as a gratuitous bailee and sub-agent of such
Collateral Agent, with respect to the Controlled Shared Collateral or otherwise
seek to exercise control over any Bailee Collateral Agent.

(d) The Bailee Collateral Agent of any Class shall, upon the Discharge of the
priority payment Lien Obligations of such Class, transfer the possession and
control of the applicable Controlled Shared Collateral, together with any
necessary endorsements but without recourse or warranty, to the Controlling Pari
Passu Agent. In connection with any transfer under by any Bailee Collateral
Agent, such Bailee Collateral Agent agrees to take all actions in its power as
shall be reasonably requested by the Controlling Pari Passu Agent to permit the
Controlling Pari Passu Agent to obtain, for the benefit of its Related Secured
Parties, a first priority security interest in the applicable Controlled Shared
Collateral.

SECTION 4.02. Delivery of Documents. Promptly after the execution and delivery
to any Collateral Agent by any Grantor of any Security Document (other than
(a) any Security Document in effect on the date hereof and (b) any Additional
First Lien Obligations Document referred to in paragraph (b) of Article VIII,
but including any amendment, amendment and restatement, waiver or other
modification of any such Security Document or Additional First Lien Obligations
Document), the Borrower shall deliver to each Collateral Agent party hereto at
such time a copy of such Security Document.

SECTION 4.03. No New Liens. Until the Discharge of the Priority Payment Lien
Obligations and payment in full in cash of the Pari Passu Lien Obligations has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Grantor, the parties hereto agree that there shall be no Lien, and
no Grantor shall have any right to create any Lien, on any assets of any Grantor
securing any Priority Payment Lien Obligations or Pari Passu Lien Obligations if
these same assets are not subject to, and do not become subject to, a Lien
securing all the Priority Payment Lien Obligations and the Pari Passu Lien
Obligations. To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to the
Secured Parties, the parties hereto agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 4.03 shall be subject to Section 2.01(b).

ARTICLE V

Insolvency Proceedings

SECTION 5.01 Filing of Motions. Until the Discharge of Priority Payment Lien
Obligations, none of the Pari Passu Secured Parties, in or in connection with
any Insolvency Proceeding, shall file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any of the Shared Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Priority Payment Lien Secured Parties (including the validity
and enforceability thereof) or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code

 

15



--------------------------------------------------------------------------------

or otherwise; provided that any Pari Passu Secured Party may file a proof of
claim in an Insolvency Proceeding.

SECTION 5.02 Financing Matters. Until the Discharge of Priority Payment Lien
Obligations, if the Borrower or any Grantor becomes subject to an Insolvency
Proceeding, and if the Revolving Collateral Agent shall desire to permit (or not
object to) the use of cash collateral or to permit (or not object to) the
Borrower or any Grantor to obtain financing under Section 363 or Section 364 of
the Bankruptcy Code or any similar provision of any Bankruptcy Law (“DIP
Financing”), then the Pari Passu Secured Parties (a) will be deemed to have
consented to and will not object to such use of cash collateral or DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
(except to the extent permitted by Section 5.03), and, to the extent the Liens
securing the Priority Payment Lien Obligations are subordinated or pari passu
with such DIP Financing, or any “carve out”, the Pari Passu Secured Parties will
subordinate or make pari passu its Liens in the Shared Collateral to such DIP
Financing (and all obligations relating thereto) on the same basis as they are
subject to the Liens securing the Priority Payment Lien Obligations, (c) will
raise no objection to, and will not otherwise contest any (i) motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of any Priority Payment Lien Obligations or Pari Passu
Lien Obligations made by the Revolving Collateral Agent.

SECTION 5.03 Relief from Automatic Stay. With respect to the Shared Collateral,
until the Discharge of the Priority Payment Lien Obligations, each Pari Passu
Secured Party (whether directly or through its applicable Agent) agrees not to
seek relief from the automatic stay or any other stay in an Insolvency
Proceeding or take any action in derogation thereof, without the prior written
consent of the Revolving Collateral Agent.

SECTION 5.04 Adequate Protection. With respect to the Shared Collateral, each
Pari Passu Secured Party (whether directly or through its applicable Agent)
agrees not to contest (or support any Person contesting) (a) any request by the
Revolving Collateral Agent or any other holder of Priority Payment Lien
Obligations for adequate protection or (b) any objection by the Revolving
Collateral Agent or any holder of Priority Payment Lien Obligations to any
motion, relief, action or proceeding based on the Revolving Collateral Agent or
such holders of Priority Payment Lien Obligations claiming a lack of adequate
protection. Notwithstanding the foregoing, in any Insolvency Proceeding, if the
Revolving Collateral Agent or the holders of Priority Payment Lien Obligations
(or any subset thereof) are granted adequate protection in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of the
Bankruptcy Code or any similar law, then the Term Loan Collateral Agent and the
Notes Collateral Agent and their Related Secured Parties shall also be granted
such adequate protection which adequate protection shall be subject to the
priorities set forth in Section 2.01.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

Other Agreements

SECTION 6.01. Concerning Secured Credit Documents and Shared Collateral.

The Secured Credit Documents of any Class may be amended, supplemented or
otherwise modified, in whole or in part, in accordance with their terms, in each
case without notice to or the consent of the Collateral Agent or any Secured
Parties of any other Class; provided that nothing in this paragraph shall affect
any limitation on any such amendment, supplement or other modification that is
set forth in the Secured Credit Documents of any such other Class.

SECTION 6.02. Refinancings. The First Lien Obligations of any Class may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
of the Collateral Agent or any Secured Party of any other Class, all without
affecting the priorities provided for herein (including, without limitation, the
priority in right of payment of the Priority Payment Lien Obligations) or the
other provisions hereof; provided that nothing in this paragraph shall affect
any limitation on any such Refinancing that is set forth in the Secured Credit
Documents of any such other Class; and provided further that, if any obligations
of the Grantors in respect of such Refinancing indebtedness shall be secured by
Liens on any Shared Collateral, such obligations and the holders thereof shall
be subject to and bound by the provisions of this Agreement and, if not already,
the agent (or other representative) and collateral agent in respect of such
obligations shall become a party hereto by executing and delivering a Joinder
Agreement.

SECTION 6.03. Reinstatement. If, in any Insolvency Proceeding or otherwise, all
or part of any payment with respect to the First Lien Obligations of any Class
previously made shall be rescinded for any reason whatsoever (including an order
or judgment for disgorgement of a preference under the Bankruptcy Code, or any
similar law), then the terms and conditions of Article II shall be fully
applicable thereto until all the First Lien Obligations of such Class shall
again have been paid in full in cash.

SECTION 6.04. Reorganization Modifications. In the event the First Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the First Lien Obligations
of such Class or the Secured Credit Documents of such Class shall refer to such
obligations or such documents as so modified.

SECTION 6.05. Further Assurances. Each of the Collateral Agents and the Grantors
agrees that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable law, or which any Collateral Agent may
reasonably request in writing, to effectuate the terms of this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

No Reliance; No Liability

SECTION 7.01. No Reliance; Information. Each Collateral Agent, for itself and on
behalf of its Related Secured Parties, acknowledges that (a) such Collateral
Agent and its Related Secured Parties have, independently and without reliance
upon any other Collateral Agent or any of its Related Secured Parties, and based
on such documents and information as they have deemed appropriate, made their
own decision to enter into the Secured Credit Documents to which they are party
and (b) such Collateral Agent and its Related Secured Parties will,
independently and without reliance upon any other Collateral Agent or any of its
Related Secured Parties, and based on such documents and information as they
shall from time to time deem appropriate, continue to make their own decision in
taking or not taking any action under this Agreement or any other Secured Credit
Document to which they are party. The Collateral Agent or Secured Parties of any
Class shall have no duty to disclose to any Collateral Agent or any Secured
Party of any other Class any information relating to the Borrower or any of the
Subsidiaries, or any other circumstance bearing upon the risk of nonpayment of
any of the First Lien Obligations, that is known or becomes known to any of them
or any of their Affiliates. If the Collateral Agent or any Secured Party of any
Class, in its sole discretion, undertakes at any time or from time to time to
provide any such information to, as the case may be, the Collateral Agent or any
Secured Party of any other Class, it shall be under no obligation (i) to make,
and shall not be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion or
(iii) to undertake any investigation.

SECTION 7.02. No Warranties or Liability.

(a) Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, acknowledges and agrees that no Collateral Agent or Secured Party of
any other Class has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Secured Credit Documents, the
ownership of any Shared Collateral or the perfection or priority of any Liens
thereon. The Collateral Agent and the Secured Parties of any Class will be
entitled to manage and supervise their loans and other extensions of credit in
the manner determined by them. No Agent shall, by reason of this Agreement, any
other Security Document or any other document, have a fiduciary relationship or
other implied duties in respect of any other Collateral Agent or any other
Secured Party.

(b) No Collateral Agent or Secured Parties of any Class shall have any express
or implied duty to the Collateral Agent or any Secured Party of any other Class
to act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of a default or an Event of Default under any Secured
Credit Document (other than, in each case, this Agreement), regardless of any
knowledge thereof that they may have or be charged with.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

Additional First Lien Obligations

The Borrower may from time to time, subject to any limitations contained in any
Secured Credit Documents in effect at such time, designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Borrower or any of the Grantors that would, if such Liens were
granted, constitute Shared Collateral as Additional First Lien Obligations by
delivering to each Collateral Agent party hereto at such time a certificate of
an Authorized Officer of the Borrower:

(a) describing the indebtedness and other obligations being designated as
Additional First Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(b) setting forth the Additional First Lien Obligations Documents under which
such Additional First Lien Obligations are issued or incurred or the guarantees
of or Liens securing such Additional First Lien Obligations are, or are to be,
granted or created, and attaching copies of such Additional First Lien
Obligations Documents as each Grantor has executed and delivered to the Person
that serves as the agent, trustee or similar representative and the collateral
agent, collateral trustee or a similar representative for the holders of such
Additional First Lien Obligations (such Person being referred to as the
“Additional Agent”) with respect to such Additional First Lien Obligations on
the closing date of such Additional First Lien Obligations, certified as being
true and complete by an Authorized Officer of the Borrower;

(c) identifying any such Person that serves as the Additional Agent;

(d) certifying that the incurrence of such Additional First Lien Obligations,
the creation of the Liens securing such Additional First Lien Obligations and
the designation of such Additional First Lien Obligations as “Additional First
Lien Obligations” hereunder do not violate or result in a default under any
provision of any Secured Credit Document of any Class in effect at such time;

(e) identifying such Additional First Lien Obligations as either Priority
Payment Lien Obligations or Pari Passu Lien Obligations, or for purposes of
Section 3.01 the type of Priority Payment Lien Obligations (whether under the
Revolving Credit Facility, Cash Management Obligations or Hedging Obligations),
and if identified as Priority Payment Lien Obligations, certifying that the
designation of such Additional First Lien Obligations as Priority Payment Lien
Obligations does not violate or result in a default under any provision of any
Secured Credit Document of any Class in effect at such time;

(f) authorize the Additional Agent to become a party hereto by executing and
delivering a Joinder Agreement and provide that, upon such execution and
delivery, such Additional First Lien Obligations and the holders thereof shall
become subject to and bound by the provisions of this Agreement; and

 

19



--------------------------------------------------------------------------------

(g) attaching a fully completed Joinder Agreement executed and delivered by the
Additional Agent.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Additional First Lien Obligations for all purposes of this Agreement and,
in respect of any such Additional First Lien Obligations that Refinances in full
then existing Priority Payment Lien Obligations in respect of the Revolving
Credit Facility, such Additional First Lien Obligations shall constitute
Priority Payment Lien Obligations in respect of the Revolving Credit Facility,
the agreement therefor shall be the Revolving Credit Facility and the Collateral
Agent in respect thereof shall be the Revolving Collateral Agent, in each case
for all purposes under this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by electronic
transmission, overnight express courier service or United States mail and shall
be deemed to have been given when delivered in person or by courier service,
upon receipt of a telecopy or other electronic transmission or five days after
deposit in the United States mail (certified, with postage prepaid and properly
addressed). For the purposes hereof, the address of each party hereto is as
follows:

(a) if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA, 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile: 563-327-2600

E-mail: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile: 563-324-1616

E-mail: dwaterman@l-wlaw.com;

 

20



--------------------------------------------------------------------------------

(b) if to the Revolving Agent and the Revolving Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

(c) if to the Term Loan Agent and Term Loan Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

 

21



--------------------------------------------------------------------------------

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

(d) if to the Notes Trustee, to it at:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Global Corporate Trust Services

Facsimile: 651-466-7430;

(e) if to the Notes Collateral Agent, to it at:

Deutsche Bank Trust Company Americas Trust and Agency Services

60 Wall Street, 16th Floor

NYC60-1630

New York, New York 10005

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company Trust and Agency Services

100 Plaza One, 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635; and

(f) if to any Additional Agent, to it at the address set forth in the applicable
Joinder Agreement.

Any party hereto may change its information for notices and other communications
hereunder by notice to the other parties hereto.

 

22



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except as contemplated by the Secured Credit Documents and
then pursuant to an agreement or agreements in writing entered into by each
Collateral Agent then party hereto; provided that no such agreement shall by its
terms amend, modify or otherwise affect the rights or obligations of any Grantor
without such Grantor’s prior written consent; provided further that (i) without
the consent of any party hereto, (A) this Agreement may be supplemented by a
Joinder Agreement, and an Additional Agent may become a party hereto, in
accordance with Article VIII and (B) this Agreement may be supplemented by a
Grantor Joinder Agreement, and a Subsidiary may become a party hereto, in
accordance with Section 9.12, and (ii) in connection with any Refinancing of
First Lien Obligations of any Class, the Collateral Agents then party hereto
shall enter (and are hereby authorized to enter without the consent of any other
Secured Party), at the request of any Collateral Agent or the Borrower, into
such amendments or modifications of this Agreement as are reasonably necessary
to reflect such Refinancing and are reasonably satisfactory to each such
Collateral Agent.

SECTION 9.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

SECTION 9.04. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency Proceeding against the Borrower or any of the Subsidiaries.

SECTION 9.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 9.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.07. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, except to the extent that remedies provided by the
laws of any jurisdiction other than the State of New York are governed by the
laws of such jurisdiction.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01, such service to be effective upon receipt.
Nothing in this Agreement will affect the right of any party hereto or any
Secured Party to serve process in any other manner permitted by law.

SECTION 9.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER

 

24



--------------------------------------------------------------------------------

PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 9.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.

SECTION 9.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. Except as
expressly provided in this Agreement, none of the Borrower, any other Grantor,
any other Subsidiary or any other creditor of any of the foregoing shall have
any rights or obligations hereunder, and none of the Borrower, any other Grantor
or any other Subsidiary may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of the Borrower or any other
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms. For the avoidance of doubt, nothing contained herein shall be construed
to constitute a waiver or an amendment of any covenant of the Borrower or any
other Grantor contained in any Secured Credit Document, which restricts the
incurrence of any indebtedness or the grant of any Lien.

SECTION 9.12. Additional Grantors. In the event any Subsidiary shall have
granted a Lien on any of its assets to secure any First Lien Obligations, the
Borrower shall cause such Subsidiary, if not already a party hereto, to become a
party hereto as a “Grantor”. Upon the execution and delivery by any Subsidiary
of a Grantor Joinder Agreement, any such Subsidiary shall become a party hereto
and a Grantor hereunder with the same force and effect as if originally named as
such herein. The execution and delivery of any such instrument shall not require
the consent of any other party hereto. The rights and obligations of each party
hereto shall remain in full force and effect notwithstanding the addition of any
new Grantor as a party to this Agreement.

SECTION 9.13. Specific Performance. Each Collateral Agent, on behalf of itself
and its Related Secured Parties, may demand specific performance of this
Agreement. Each Collateral Agent, on behalf of itself and its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by the Secured Parties.

SECTION 9.14. Integration. This Agreement, together with the other Secured
Credit Documents, represents the agreement of each of the Grantors and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or

 

25



--------------------------------------------------------------------------------

warranties by any Grantor, any Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Credit Documents.

SECTION 9.15. Trustee Capacity. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by U.S. Bank
National Association, not individually or personally or in its corporate
capacity, but solely in its capacity as Notes Trustee under the Notes Indenture,
and (b) under no circumstances shall U.S. Bank National Association be
individually or personally or in its corporate capacity, liable for the payment
of any indebtedness or expenses owed to any party under this Agreement, the
Notes Documents, the Secured Credit Documents or the Security Documents.

[signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Revolving Agent and Revolving Collateral Agent By:
  /s/ Peter B. Thauer   Name: Peter B. Thauer   Title:   Managing Director
JPMORGAN CHASE BANK, N.A., as Term Loan Agent and Term Loan Collateral Agent By:
  /s/ Peter B. Thauer   Name: Peter B. Thauer   Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Pari Passu Intercreditor Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as
Notes Trustee By:   /s/ Raymond S. Haverstock   Name: Raymond S. Haverstock  
Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Pari Passu Intercreditor Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Notes Collateral Agent By: DEUTSCHE
BANK NATIONAL TRUST COMPANY By:   /s/ Robert S. Peschler   Name: Robert S.
Peschler   Title:   Vice President By:  

/s/ Wanda Camacho

  Name: Wanda Camacho   Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Pari Passu Intercreditor Agreement



--------------------------------------------------------------------------------

LEE ENTERPRISES, INCORPORATED

By:

 

/s/ Carl G. Schmidt

 

Name: Carl G. Schmidt

 

Title:   Vice President, Chief Financial Officer

            & Treasurer

ACCUDATA, INC.

JOURNAL – STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.

By:

 

/s/ C. D. Waterman III

 

Name: C. D. Waterman III

 

Title:   Secretary

INN PARTNERS, L.C.

By: ACCUDATA, INC., Managing Member

By:

 

/s/ C. D. Waterman III

 

Name: C. D. Waterman III

 

Title:   Secretary

Signature Page to Pari Paasu Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

PARI PASSU INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL AGENT

Reference is made to the Pari Passu Intercreditor Agreement dated as of
March 31, 2014 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Pari Passu Intercreditor
Agreement”) among LEE ENTERPRISES, INCORPORATED, a Delaware corporation, the
other GRANTORS party thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
with respect to the Revolving Credit Facility and as collateral agent for the
Revolving Secured Parties, JPMORGAN CHASE BANK, N.A., as administrative agent
with respect to the Term Loan Facility and as collateral agent for the Term Loan
Secured Parties, U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely in its capacity as Trustee under the Notes Indenture, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as collateral agent for the Notes Secured Parties.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Pari Passu Intercreditor Agreement. This Pari Passu
Intercreditor Agreement Joinder is being executed and delivered pursuant to
Article VIII of the Pari Passu Intercreditor Agreement.

1. Joinder. By executing and delivering this Pari Passu Intercreditor Agreement
Joinder, the undersigned as Additional Agent in its capacity as [[Administrative
Agent/Trustee/other representaive] and as [Collateral Agent/Collateral
Trustee/other representative] for holders of Additional First Lien Obligations
pursuant to [identify Additional First Lien Obligations Documents] agrees, on
its own behalf and on behalf of such holders of Additional First Lien
Obligations, to be bound by all the terms and provisions of the Pari Passu
Intercreditor Agreement as an Agent, as fully as if the undersigned had executed
and delivered the Pari Passu Intercreditor Agreement as of the date thereof.

2. Governing Law. This Pari Passu Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pari Passu Intercreditor
Agreement Joinder to be executed as of             , 20            .

 

[                                                                   
                                  ]

By

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

PARI PASSU INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL GRANTOR

Reference is made to the Pari Passu Intercreditor Agreement dated as of
March 31, 2014 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Pari Passu Intercreditor
Agreement”) among LEE ENTERPRISES, INCORPORATED, a Delaware corporation, the
other GRANTORS party thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
with respect to the Revolving Credit Facility and as collateral agent for the
Revolving Secured Parties, JPMORGAN CHASE BANK, N.A., as administrative agent
with respect to the Term Loan Facility and as collateral agent for the Term Loan
Secured Parties, U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely in its capacity as Trustee under the Notes Indenture, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as collateral agent for the Notes Secured Parties.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Pari Passu Intercreditor Agreement. This Pari Passu
Intercreditor Agreement Joinder is being executed and delivered pursuant to
Section 9.12 of the Pari Passu Intercreditor Agreement.

3. Joinder. By executing and delivering this Pari Passu Intercreditor Agreement
Joinder, the undersigned,                         , a             , hereby
agrees to become party as a Grantor under the Pari Passu Intercreditor Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Pari Passu Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Pari Passu Intercreditor Agreement as of the date
thereof.

4. Governing Law. This Pari Passu Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pari Passu Intercreditor
Agreement Joinder to be executed as of             , 20            .

 

[                                                                   
                                  ]

By

   

Name:

 

Title:

 